446 F.3d 573
Jenifer ARBAUGH, Plaintiff-Appellant,v.Y&H CORPORATION, d.b.a. The Moonlight Café and Yaclin Hatipoglu, Defendants-Appellees.
No. 03-30365.
United States Court of Appeals, Fifth Circuit.
April 13, 2006.

Jeffrey A. Schwartz (argued), Audrey N. Browne, Watkins, Ludlam, Winter & Stennis, New Orleans, LA, for Arbaugh.
Brett John Prendergast (argued), New Orleans, LA, for Defendants-Appellees.
Appeal from the United States District Court for the Eastern District of Louisiana; Sally Shushan, United States Magistrate Judge.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before GARZA, DeMOSS and CLEMENT, Circuit Judges.
PER CURIAM:


1
On August 2, 2004, we affirmed the district court's dismissal of Arbaugh's suit for lack of subject matter jurisdiction under our binding precedent, which held that a failure to qualify as an "employer" with fifteen employees under Title VII deprives a district court of subject matter jurisdiction. Arbaugh v. Y&H Corp., 380 F.3d 219, 224 (5th Cir.2004). The Supreme Court granted certiorari and on February 22, 2006, reversed and remanded, holding that the threshold number of employees for application of Title VII is an element of a plaintiff's claim for relief, not a jurisdictional issue. Arbaugh v. Y&H Corp., ___ U.S. ___, 126 S. Ct. 1235, 1245, ___ L.Ed.2d ___ (2006). Thus, the Supreme Court has overruled the basis for the district court's dismissal and our affirmance. Accordingly, we REVERSE the decision of the district court and REMAND this case for further proceedings consistent with the Supreme Court's opinion.